Judgment and order reversed on the law and facts and a new trial granted, with costs t“ the appellant to abide the event. Memorandum: The court erred reversibly in refusing to rule on the motion to strike out the liens. While no exception was taken, we grant a new trial in the interest of justice. (See Civ. Prac. Act, § 444, suhd. 3.) All concur. (The judgment is for defendants on their counterclaim in an action to recover for labor and material furnished under contract. The order denies a motion to set aside the verdict, to dismiss the counterclaim and for a new trial.) Present — Cunningham, P. J., Taylor, Dowling, Harris and McCurn, JJ.